        Case 2:19-cv-01489-RSM Document 51 Filed 12/05/19 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           DEC 5 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JOSEPH STANLEY PIGOTT, Jr., AKA                No.    19-35977
King Abdul Mumin El,
                                               D.C. No. 2:19-cv-01489-RSM
                Plaintiff-Appellant,           Western District of Washington,
                                               Seattle
 v.
                                               ORDER
HEATHER WINSLOW BARR; et al.,

                Defendants-Appellees.

Before: THOMAS, Chief Judge, and BERZON, Circuit Judge.

      Appellant’s emergency motion for an injunction pending appeal (Docket

Entry No. 4) is denied. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

20 (2008).

      Appellant’s motion for joinder (Docket Entry No. 5) is denied.

      The briefing schedule established previously remains in effect.




LAB/MOATT
